         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
_______________________________________
                                            )
ABEDALHAMEED M. ABUHAJEB,                   )
ABDELLATIF M. ABUHAJEB,                     )
SARA M. ABUHAJEB, SARA M.                   )
ABUHAJEB, and OSAMA M. ABUHAJEB )
                                            )         CIVIL ACTION
                  Plaintiffs,               )        NO. 20-10340-TSH
 v.                                         )
                                            )
MICHAEL R. POMPEO, Secretary of             )
State; DONALD J. TRUMP, President of        )
the United States; JONATHAN ROLBIN, )
Director of Legal Affairs and Law           )
Enforcement Liaison/Consular Affairs –      )
Passport; CARL RISCH, Assistant             )
Secretary of State for Consular Affairs; M. )
KELLY CULLUM, Consular Officer,             )
American Citizen Services, U.S. Embassy,    )
Amman, Jordan,                              )
                                            )
                   Defendants.              )
______________________________________ )


  ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO DISMISS (Docket
                           No. 13)

                                        MARCH 31, 2021

HILLMAN, D.J.

       Abedalhameed M. Abuhajeb, Abdellatif M. Abuhajeb, Safa M. Abuhajeb, Sara M.

Abuhajeb, and Osama M. Abuhajeb (the “Abuhajeb Siblings” or “Siblings”) filed this action

against the Secretary of State, the President of the United States, and various State Department

officers and agents regarding the revocation of their U.S. passports in August 2019. The Abuhajeb

Siblings allege that the State Department’s actions violated their rights under 8 U.S.C. § 1503 (the

Declaration of Citizenship Act), 5 U.S.C. § 704 (the Administrative Procedure Act), and the First

                                                 1
            Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 2 of 21




and Fifth Amendments of the U.S. Constitution. (Docket No. 1). They also ask that the Court

reverse the revocation and declare the Siblings to be U.S. citizens. The Government moves to

dismiss all claims. (Docket No. 13). For the following reasons, the Court GRANTS the motion.



                                           Background1

       The Abuhajeb Siblings were born in Jordan. Their father, Mousa Abuhajeb, immigrated

to the United States as a student in 1984, adjusted his status to lawful permanent resident in

1995, and became a naturalized U.S. citizen in 1999.

       In 2004, Mr. Abuhajeb petitioned the U.S. Embassy in Jordan for immigrant visas for his

five children. The embassy granted his petition, and on or about January 23, 2005, the Siblings,

then all under the age of 18, lawfully entered the United States as legal permanent residents in

their father’s custody. Four days after later, their parents applied for U.S. passports for the

Siblings.

       On January 28, 2005, the State Department Boston Passport Agency issued passports to

the Siblings in recognition that they had derived citizenship from their father, a naturalized

citizen, under the Child Citizenship Act (“CCA”). The Act provides that children who are born

outside the United States to at least one U.S. citizen parent automatically acquire citizenship if

they are under the age of 18 and “[are] resid[ing] in the United States in the legal and physical

custody of the citizen parent pursuant to a lawful admission for permanent residence.” 8 U.S.C.

§ 1431(a) (Immigration and Nationality Act § 320).




1
        The following facts are taken from the Siblings’ Complaint (Docket No. 1) and assumed
true for the purposes of this motion.
                                                  2
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 3 of 21




       The Siblings returned to Jordan on February 6, 2005, approximately 15 days after their

arrival. None of the Siblings returned to the United States before their eighteenth birthday. Now

adults, two of the five siblings live in the United States. Until 2019, all the Siblings renewed their

U.S. passports when required to do so without issue.

       In 2019, Sara, one of the siblings living abroad, visited the U.S. Embassy in Jordan to

renew the passports of her three children, who were born in the United States. This visit triggered

the immediate revocation of all the Siblings’ passports. On August 19 and August 27, 2019, the

State Department issued five letters revoking the Siblings’ U.S. passports under 22 C.F.R. §

51.62(a)(2) as “erroneously issued.”2 The letters stated that none of the Siblings were entitled to

hold U.S. passports because they had not obtained U.S. citizenship under the CCA before turning

18. According to the State Department, the Siblings’ 15-day stay in Massachusetts in 2005 did

not meet the CCA’s requirement that foreign-born children of U.S. citizens applying for U.S.

citizenship are “residing in” the United States or had resided there at some point before their

eighteenth birthday.

       On November 24, 2019, Abdellatif visited the U.S. Embassy in Jordan to obtain proof of

U.S. citizenship for his second child, who was born in Jordan. A consular officer told Abdellatif

that “he was no longer a U.S. citizen and that the law was not clear on how long a lawful

permanent resident had to be in the United States to derive citizenship from a parent under 8

U.S.C. § 1431.” The office denied proof of citizenship for Abdellatif’s child, confiscated

Abdellatif’s passport, and told him “that many other people were in the same situation as

Abdellatif, i.e., had their U.S. passports revoked.”



2
 22 C.F.R. § 51.62 authorizes the State Department to revoke a passport which was “erroneously
obtained from the Department” or “when the Department has determined that the bearer of the
passport is not a U.S. national.”
                                                  3
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 4 of 21




        Abdellatif requested a hearing, which was held at the U.S. Embassy in Jordan on

February 12, 2020. Abdellatif argued that neither the CCA nor the State Department’s Foreign

Affairs Manual (“FAM”) require a specific period of physical presence before citizenship can be

derived, that the Department’s abrupt reinterpretation of the CCA was arbitrary, and that U.S.

citizenship cannot be involuntarily taken away without a voluntary renunciation. The hearing

officer upheld the revocation, agreeing with Abdellatif that the CCA and the FAM do not require

a specific period of physical presence but finding that the State Department correctly applied

other provisions of the FAM which direct consular officers to scrutinize the length and character

of a CCA claimant’s stay to determine whether the child “is residing” or had resided in the

United States before reaching eighteen years of age. (Docket No. 19-1 at 3-7). On June 14,

2020, the State Department sent Abdellatif a final decision letter upholding the revocation of his

passport. (Docket 19-1 at 2).

        The Abuhajeb Siblings filed the instant complaint for violations of their statutory rights

and their constitutional rights under the First and Fifth Amendments. They also brought a sixth

claim for equitable estoppel. (Docket No. 1). The United States has moved to dismiss all claims

under Fed. R. Civ. P. 12(b)(6). (Docket No. 13).



                                           Legal Standard
        In evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which

relief can be granted, the court must accept all factual allegations in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[A]

                                                   4
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 5 of 21




plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Id. at 555. “The relevant inquiry focuses on the reasonableness of the inference of liability that

the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-Hernandez

v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has alleged—but it

has not ‘show[n]’—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (quoting Fed. R. Civ. P. 8(a)(2)).



                                      The Child Citizenship Act
       The Child Citizenship Act (“CCA”), which is codified at § 320 of the Immigration and

Nationality Act (“INA”), provides that:

       “(a) In general
       A child born outside of the United States automatically becomes a citizen of the United
       States when all of the following conditions have been fulfilled:
               (1) At least one parent of the child is a citizen of the United States, whether by
               birth or naturalization.
               (2) The child is under the age of eighteen years.
               (3) The child is residing in the United States in the legal and physical custody of
               the citizen parent pursuant to a lawful admission for permanent residence.”

                               8 U.S.C. § 1431(a) (emphasis added).

       Whether the Siblings automatically attained citizenship and were thus entitled to hold

U.S. passports depends on whether their 15-day stay in the United States in 2005 satisfies the

(a)(3) requirement that they “resided” in the United States before the age of 18. The CCA does

not define “residing,” but § 1101 of the INA defines residence as “the place of general abode; the

place of general abode of a person means his principal, actual dwelling place in fact, without

regard to intent.” 8 U.S.C. § 1101(a)(33).

                                                 5
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 6 of 21




   The State Department Foreign Affairs Manual (FAM) provides detailed guidance on how

consular officers should determine whether a person claiming to have automatically attained

citizenship pursuant to the CCA satisfied the statute’s residency requirement before they reached

eighteen years of age:


      “Determining whether a person is/has resided in the United States typically entails
       analysis of both the character and duration of the stay.”
      “Each case must be considered on its own merits. In general, the longer the duration of
       the stay, the less need there is to analyze the character of the stay. Thus, for example, a
       stay in the United States of less than three months might not constitute ‘residing in the
       United States’ in the absence of additional evidence. A stay of three to six months might
       qualify . . . depending upon its character, but, again, supporting evidence may be
       required. A stay in excess of six months generally would qualify as ‘residing in the
       United States.’”
      In some cases, a stay of a short duration [such as a child attending boarding school
       abroad or a child with divorced parents in separate countries sharing custody] will,
       because of its character, meet the ‘is residing in’ requirement.”

                                               8 FAM 301.10-2(F)-(F)(2)



       On October 4, 2013, the Secretary of State sent a cable to all consular posts directing

officers to apply the analysis in the FAM to determine whether a child was or is residing in the

United States for purposes of the CCA. (Docket No. 15-1 at 1). It added that “[m]ere entry into

the United States or a temporary visit—even if on an immigrant visa—does not meet the

‘residing in the United States’ requirement of INA 320(a)(3).; therefore, unless there are other

facts establishing that the child resided in or continues to reside in the United States, he/she

would not acquire U.S. citizenship upon entry.” (Id. at 2).

       The 2013 Cable and the FAM guidance directing consular officers to make residency

determinations for purposes of the CCA by considering the duration and character of a




                                                  6
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 7 of 21




claimant’s stay in the United States were both in force in 2019, when the State Department

revoked the Siblings’ passports.



                                  The Siblings’ Statutory Claims
                            Count I: The Administrative Procedure Act
        The Administrative Procedure Act (“APA”) provides a mechanism for persons “suffering

legal wrong because of agency action, or [who are] affected or aggrieved by agency action

within the meaning of a relevant statute” to seek judicial review. 5 U.S.C. § 704. It empowers

federal courts to reverse final agency actions that are “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law” or which are “without observance of

procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

        The Abuhajeb Siblings claim that the State Department violated the APA when it

revoked passports which they had lawfully obtained in 2005 under the CCA, a statute which

confers automatic U.S. citizenship on children born outside the United States who meet three

criteria: the child 1) has at least one U.S. citizen parent; 2) is under the age of 18; and 3) is/has

resided in the United States in the legal and physical custody of the citizen parent pursuant to a

lawful admission for permanent residence. 8 U.S.C. § 1431(a).

        Federal courts may only review an APA claim if there is “no other adequate remedy in a

court.” 5 U.S.C. § 704; Garcia v. Vilsack, 563 F.32d 519, 522 (D.C. Cir. 2009). The APA

generally precludes review where Congress has provided a “special and adequate review

procedure,” but courts can hear APA claims where that review procedure provides “doubtful and

limited relief” or relief which is not of “the same genre.” Bowen at 901, 904; El Rio Santa Cruz

Neighborhood Health Ctr. v. U.S. Dep’t of Health & Human Servs., 396 F.3d 1265, 1272 (D.C.

Cir. 2005).


                                                   7
            Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 8 of 21




       The Government claims that the Court has no jurisdiction to hear the Siblings’ APA

claims because the INA provides an adequate remedy at law at 8 U.S.C. § 1503 for all

individuals who have claimed and been denied a right or privilege of a national of the United

States, whether they are inside or outside the United States. Under § 1503(a), any individual in

the United States who has been denied such a right or privilege may sue in the district court for

the district in which the person resides for a declaratory judgment declaring her to be a U.S.

national.

       Plaintiffs do not dispute that the § 1503(a) declaratory judgment mechanism is an

adequate remedy for the two Siblings who live in the United States, Abedalhameed and Osama,

to challenge the State Department’s revocation of their passports. Because the INA provides an

adequate remedy for the Massachusetts-based Siblings to pursue their claims in federal court,

Abedalhameed and Osama’s APA claims must be dismissed.

       The INA provides a separate and more burdensome set of procedures to challenge the

denial of a right or privilege of citizenship in federal court for individuals such as Abdellatif,

Safa, and Sara, the three Siblings who live outside the United States.

       Under § 1503(b), individuals outside the United States who have been denied a right of

citizenship may apply to a U.S. consular or diplomatic officer in their country of residence for a

certificate of identity to enter the United States and litigate their claim, which requires a showing

that the application is made in good faith and has a substantial basis. If an application is denied,

the petitioner may appeal the denial to the Secretary of State, and then in federal court. §

1503(b). If they obtain a certificate, the individual must travel to and apply for admission at a

U.S. port of entry, where they may be denied entry, detained, or subject to removal proceedings.

§ 1503(b)-(c). If they are allowed to enter the United States, they can then file a declaratory



                                                  8
         Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 9 of 21




judgment action under § 1503(a). If the Attorney General makes a final determination denying

the certificate holder admission into the United States, the only available appeal is by habeas

corpus proceedings against the Attorney General. § 1503(c).

       In Rusk v. Cort, the Supreme Court held that the certificate of identity procedure now

codified at § 1503(b)-(c) was not an adequate remedy that precluded APA review for individuals

outside the United States who have been denied a right of citizenship. 360 U.S. 367, 379-80

(1962) (abrogated in part on other grounds). Unlike the Abuhajeb Siblings, Cort, who was

living in Prague, was born in the United States, had been criminally indicted here, and faced

arrest and pretrial confinement if he used the certificate of identity procedure to reenter the

United States to challenge the separate administrative determination that he had forfeited his

citizenship for evading military service. Id. at 375. Building on Cort, several courts have found

that § 1503’s scheme for individuals outside the United States to litigate denial of citizenship

rights is not adequate process under the APA. See Gonzalez-Boisson v. Pompeo, 2020 WL

2043889 at *5 (D.D.C. Apr. 28, 2020); Chacoty v. Pompeo, 392 F.Supp. 3d 1, 11-12 (D.D.C.

2019); contra Hinojosa v. Horn, 896 F.3d 305, 311 (5th Cir. 2018).

       According to the Government, the Supreme Court’s decision is limited to Cort’s narrow

circumstances because of the unique hardships he faced pursuing his claim under the INA if

APA review was not allowed. (Docket No. 14 at 11). But the Court’s broad holding that “a

person outside the United States who has been denied a right of citizenship is not confined to

[the certificate of identity procedures]” does not require that the individual seeking remedies

outside the INA face the threat of criminal prosecution or jail, or even substantial hardship. Id. at

379. Setting aside the burdens that the Overseas Siblings allege they would face in prosecuting

their claims under § 1503(b)-(c), reading a hardship requirement into the INA does not square



                                                  9
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 10 of 21




with Cort’s findings that Congress created the § 1503(b)-(c) certificate of identity mechanism to

stop aliens from entering the county through “spurious citizenship claims,” not to bar lawsuits by

claimants like Cort —and the Overseas Siblings –—”who do not try to gain entry before

prevailing in their claims to citizenship.” Id.

       I find that Plaintiffs have plausibly pled that 8 U.S.C. 1503(b)-(c) do not provide an

adequate alternative remedy to judicial review under the APA, so the Overseas Siblings’ APA

claims survive if they have a plausible claim under the APA. However, as discussed infra in my

analysis of Count II, the Siblings have not stated a plausible claim to citizenship under the CCA,

so the Overseas’ Siblings APA claim is also dismissed.



                                     Count II: 8 U.S.C. 1503(a)
       Count II alleges that the State Department denied the Siblings a right or privilege of

citizenship under 8 U.S.C. § 1503(a) when it revoked their passports. (Comp. at ¶¶ 49-50,

Docket No. 1). As a threshold issue, relief under 8 U.S.C. § 1503(a) is only available for persons

who are “within the United States.” Because Overseas Siblings Abdellatif, Safa, and Sara

Abuhajeb are outside the United States, Comp. at ¶¶ 13-15, they are plainly not entitled to relief

under § 1503(a). Accordingly, the Overseas Siblings’ 8 U.S.C. § 1503(a) claims are dismissed.

       Abedalhameed and Osama reside in Massachusetts (“Massachusetts Siblings”) and may

pursue a declaratory judgment action under § 1503(a) so long as they have a plausible claim to

citizenship under the CCA that entitles them to hold the passports which the State Department

revoked. The Government contends that even though the Massachusetts Siblings have standing

to sue under §1503(a), they have no plausible claim to citizenship—and thus to hold passports—

because they were not “residing” in the United States when they applied for and received their

passports in 2005, as the CCA requires.

                                                  10
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 11 of 21




       As an initial matter, the Government’s legal argument relies on statutory interpretation of

the INA itself, as well as the State Department’s 2013 Cable and relevant FAM provisions on

how consular officers should apply the CCA’s residency requirement. Since neither the Cable

nor the FAM were issued through a notice-and-comment rulemaking process, their interpretation

of the CCA’s residence requirement is not owed Chevron-style deference. See Christensen v.

Harris County, 520 U.S. 576, 587 (2000) (“Interpretations such as those in opinion letters—like

interpretations contained in policy statements, agency manuals, and enforcement guidelines, all

of which lack the force of law—do not warrant Chevron-style deference.”). I will therefore look

to the INA itself to ascertain the meaning of the CCA’s residency requirement, and whether the

Siblings have stated a plausible claim that they satisfied it.

       The INA defines “residence” as “the place of general abode; the place of general abode

of a person means his principal, actual dwelling place in fact, without regard to intent.” 8 U.S.C

§ 1101(33). Notably, the statute distinguishes between “residence” and mere “physical

presence” requirements when determining how groups of differently situated foreign-born

children of U.S. citizens may obtain citizenship.3




3
  Under 8 U.S.C. § 1431(a) (the CCA), foreign-born children of a U.S. citizen automatically
become citizens when the child is residing in the United States in the legal and physical custody
of the citizen parent pursuant to a lawful admission for permanent residence (or did reside there
at any point before their eighteenth birthday). Under 8 U.S.C. § 1401(c), foreign-born children
whose parents are both U.S. citizens are citizens at birth so long as at least one parent has had a
residence in the United States prior to the child’s birth. Under 8 U.S.C. § 1401(g), a child born
abroad to at least one U.S. citizen parent is a citizen at birth if the U.S. citizen parent was
physically present in the United States for a period or periods of at least five years before the
child’s birth (at least two of the periods must be after the citizen parent reached the age of 14).
These three statutes demonstrate that Congress distinguishes between physical presence and
residence when setting requirements for foreign-born children to attain citizenship, and that the
two terms are not synonymous. § 1401(g) is not a pathway to citizenship for the Siblings because
they were all born before their father’s naturalization.
                                                  11
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 12 of 21




       “[W]here Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23,

(1983). If Congress intended to deem any child of a U.S. citizen who is a legal permanent

resident and who is physically present in the United States a U.S. citizen, it could have done so

by using the term physical presence instead of residing. Instead of a mere physical presence

requirement, Congress chose to require that the child must be residing in the United States or

have resided there at some point before their eighteenth birthday to derive automatic citizenship

from their citizen parent.

       In Chacoty v. Pompeo, the U.S. District Court for the District of Columbia considered

whether a child had acquired U.S. citizenship under 8 U.S.C. § 1401(c), a similar INA derivative

citizenship provision that confers citizenship at birth to foreign-born children so long as at least

one of their two citizen-parents has had “a residence” in the United States before the child’s

birth. Chacoty v. Pompeo, 392 F.Supp. 3d 1 (D.D.C. 2019). There, the court found that by

defining residence in the INA at 8 U.S.C. §1101(33) as a person’s general abode and principal

dwelling place, Congress intended more than physical presence; the citizen parent’s residence in

the United States must “eclipse” any other residence the citizenship-conferring parent may have

also had at the time. Id. at 17.

       Plaintiffs argue that they were residing in the United States in 2005 within the meaning of

the CCA “because noncitizens establish a lawful permanent ‘residence’ in the United States upon

admission into the country as lawful permanent residents.” (Docket No. 19 at 9). But a plain

reading of the CCA does not support this interpretation—if Plaintiffs are correct that a child is

deemed to be residing in the United States within the meaning of § (a)(3) of the CCA because



                                                 12
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 13 of 21




they had been admitted as a lawful permanent resident, then the CCA’s additional requirement

that the child is or has resided in the United States before their eighteenth birthday to derive

citizenship would be redundant. If Congress intended that a child with a citizen parent would

become a citizen immediately upon admission to the United States as a legal permanent resident,

then it would not have added an explicit residency requirement.

       The only two cases the Siblings cite as support for their argument, Matter of Huang and

Landon, do not support their interpretation of the CCA’s residency requirement. In Huang,

which is not binding on this Court, the Bureau of Immigration Appeals held that a mother and

her children had abandoned their status as lawful permanent residents by being absent from the

United States for four years, except for brief 3-4 week visits each year, and could be barred from

reentry. Huang, 19 I. & N. Dec. 749, 757 (BIA 1988). Landon held that a returning lawful

permanent resident was deemed to have the same due process rights as “an alien continuously

residing and physically present in the United States,” when the Government sought to prevent

their return. Landon v. Plascencia, 459 U.S. 21, 33 (1982). These cases would be applicable if

the United States sought to prevent the Siblings from returning to the United States for

abandoning their legal permanent residency status, but they are not applicable when determining

whether the Siblings established residency before they turned eighteen under the CCA.

       I find the reasoning in Chacoty persuasive. Adopting the definition of residence set out in

the INA and applied in Chacoty, the Massachusetts Siblings’ § 1503(a) claims survive if they

have a plausible claim that the United States was their principle, actual dwelling place in 2005.

       The Siblings have not alleged any facts in their Complaint to state a claim that the United

States was their principle, actual dwelling place for the fifteen days they remained here in 2005.

By their own admission, they were born and raised in Jordan, returned to Jordan after their short



                                                 13
          Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 14 of 21




stay in Massachusetts, and did not return to the United States for any period of time before the

age of 18. The Complaint says nothing more about their 2005 visit other than that they applied

for passports four days after arriving. Based on such scant facts, the Siblings have not plausibly

argued that Jordan did not remain their principle dwelling place during their brief visit here.

          Because the Overseas Siblings have no standing under the section of the statute specified

in the Complaint and because the Massachusetts Siblings have standing but Siblings have not

pleaded any other instances in which they established a residence in the United States before

they reached the age of 18 that would otherwise state a plausible claim to citizenship under the

CCA, the Defendants’ motion to dismiss the Siblings’ 8 U.S.C. § 1503(a) claims is granted.



                                   The Siblings’ Constitutional Claims
                                Count III: Due Process (Fifth Amendment)
          The Due Process Clause contains both procedural and substantive elements. DePoutot v.

Rafaelly, 424 F.3d 112, 118 (1st Cir. 2005). Substantive due process provides “heightened

protection against government interference” with “those fundamental rights which are deeply

rooted in this Nation’s history and tradition.” Washington v. Glucksberg, 521 U.S. 702, 719-20

(1997).

          The Siblings claim that the State Department’s decision to revoke their passports violated

their substantive due process rights to return home, reside in the United States, and to interstate

travel. (Docket No. 19 at 13).4 Courts assessing substantive due process claims must ask



4
  Revocation of a passport is not revocation of citizenship. 8 U.S.C. § 1504(a). Therefore, the
constitutional claims do not include the Siblings’ being stripped of citizenship but are limited to
being stripped of one type of proof citizenship—their passports. The Complaint alleges that the
revocation violated the Siblings’ substantive and procedural due process rights, but the
opposition to the motion to dismiss only raises the Siblings’ substantive due process rights. (See
Docket No. 19 at 13-14).
                                                  14
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 15 of 21




“whether the behavior of the governmental officer is so egregious, so outrageous, that it may

fairly be said to shock the contemporary conscience.” County of Sacramento v. Lewis, 523 U.S.

833, 847 n. 8 (1998). Conduct “intended to injure in some way unjustifiable by any government

interest” is much more likely to support a substantive due process claim” than “deliberate

decisions of government officials to deprive a person of life, liberty, or property.” Aguilar v. U.S.

Immigration and Customs Enforcement, 510 F. 3d 1, 21-22 (1st Cir. 2007).

       The Siblings allege that the revocation of their passports — fourteen years after receiving

them—was conscious-shocking, and the Court does not minimize the impact of the revocation on

the Siblings and their families. Indeed, the Siblings face permanent separation if they cannot

obtain passports to travel internationally, and the Siblings’ spouses and any foreign-born children

who derived their citizenship based on the Siblings’ statuses also face the sudden deprivation of

their rights and privileges as U.S. citizens if they cannot prove they are citizens without

passports. According to the Plaintiffs, all the Siblings have travelled, worked, paid taxes, and

voted in the United States since 2005. (Docket No. 19 at 1). Abedalhameed and Osama, the

Massachusetts Siblings, face uncertainty about their immigration status and right to work and

remain in the United States. (Comp. at ¶¶ 42-44).

       While the Supreme Court has recognized that the right to interstate travel is “virtually

unqualified,” the right to travel internationally is “no more than an aspect of the ‘liberty’

protected by the Due Process Clause of the Fifth Amendment.” Haig v. Agee, 453 U.S. 280, 307

(1981). Restrictions on the liberty interest in travelling internationally can be regulated within

the bounds of due process, while restrictions on interstate travel are subject to strict scrutiny. Id.

at 306. The Siblings do not cite case law to support their claim that citizens outside the United




                                                  15
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 16 of 21




States have a substantive due process right under the Fifth Amendment to return home that is

equally protected, so the Court applies rational basis review rather than strict scrutiny review.

       Assuming arguendo that the revocations were conscious-shocking, the Siblings have not

stated a plausible claim that the Department’s actions violated due process, which is all that is

required when state action implicates the “right” to international travel. The Siblings have not

plausibly shown that there is no “‘reasonable fit’ between governmental purpose . . . and the

means chosen to advance that purpose.” Reno v. Flores, 507 U.S. 292, 305 (1993). The

Government has a cognizable interest in ensuring that passports are only issued to individuals

who are lawfully entitled to travel from and to the United States which is reasonably related to

allowing the State Department to revoke erroneously issued passports. To further that interest,

Congress has authorized the State Department to revoke U.S. passports when it suspects they

may have been erroneously issued and provided a mechanism for appeal, which the Siblings

were offered. 22 C.F.R. 51.62(A)(2); 51.70-74. When Sara and Abdellatif visited the U.S.

Embassy in Jordan to obtain passports or proof of citizenship for their children, the consular

officer reviewed the Siblings’ immigration file and presumably realized that the Siblings were

not entitled to hold U.S. passports, and revoked those passports, and provided the Siblings an

opportunity to appeal, as required by law. These actions comply with the Siblings’ substantive

due process rights to interstate travel. Accordingly, Defendants’ motion to dismiss the Plaintiffs’

Due Process claim is granted.



   Count IV: Establishment Clause (First Amendment) and Count V: Equal Protection (Fifth
                                        Amendment)
       The First Amendment requires “governmental neutrality between religion and religion,

and between religion and non religion.” McCreary County, Ky. v. American Civil Liberties


                                                 16
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 17 of 21




Union of Ky., 545 U.S. 844, 860 (2005), while the Fifth Amendment Due Process Clause

incorporates the equal protection principles of the Fourteenth Amendment, which bars the

government from discrimination on the basis of race or national origin.

       To establish an Equal Protection claim, the Siblings must allege facts showing that: “(1)

the person, compared with others similarly situated, was selectively restricted; and (2) that such

selective treatment was based on impermissible considerations such as race, religion, intent to

inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.” Davis v. Coakley, 802 F.3d 132-33 (1st Cir. 2012). To establish a First Amendment

claim, at a minimum, a plaintiff must credibly allege that the challenged action either lacks a

secular purpose, has a primary effect which advances or inhibits religion, or fosters excessive

entanglement with religion to state an Establishment Clause claim. Lemon v. Kurtzman, 403 U.S.

602 (1971).

       The Siblings argue that President Trump’s statements during his 2016 campaign and

administration, the series of executive orders barring immigrants from mostly Muslim-majority

countries from entering the United States, and the State Department’s corresponding actions

revoking their passports in August 2019 demonstrate that they were the targets of a new

“deliberate revocation policy” based on their race and religion. (Docket No. 19 at 16).

       First, they point to President Trump’s statements and actions about Muslim and non-

white immigrants during his candidacy and his administration. During the campaign, then-

candidate Trump called for a “total and complete shutdown of all Muslims entering the United

States.”5 After his election, he issued an executive order suspending immigrant visas from Iran,




5
 Jenna Johnson, Trump Calls for “Total and Complete Shutdown of Muslims Entering the
United States,” Washington Post (Dec. 7, 2015), https://www.washingtonpost.com/news/post-
                                                  17
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 18 of 21




Iraq, Suria, Sudan, Libya, Yemen, and Somalia in order to “protect [U.S.] citizens from foreign

nationals who intend to commit terrorist attacks in the United States; and to prevent the

admission of foreign nationals who intend to exploit United States immigration laws for

malevolent purposes.” E.O. 13769, 82 F.R. 8977 (Jan. 27, 2017). 6 In addition to the travel ban

and its progeny, the President initiated “extreme vetting” during visa adjudications and increased

funding for the federal government to investigate and bring denaturalization cases against U.S.

citizens. Amanda Frost, Alienating Citizens, 114 N.W. U. L. REV. ONLINE 48, 152-53 (2019);

Donald J. Trump, Jun. 5, 2017 (Twitter).

       Second, the Siblings allege that to execute the President’s intent to discriminate against

non-white and Muslim immigrants, the consular officers who revoked the Siblings’ passports

and conducted Abdellatif’s administrative hearing in 2019 departed from established State

Department practice. According to Plaintiffs, at the time the passports were revoked, the Foreign

Affairs Manual (“FAM”) did not state any minimum period of time a child must remain in the

United States to derive citizenship from a citizen parent under the CCA. (Comp. ¶ 27). It also

advised consular officers: “NOTE: As U.S. citizens [the children] are not required to remain in

the United States for any specified period of time in order to retain the citizenship they acquired

under INA Section 320.” (¶ 27).




politics/wp/2015/12/07/donald-trump-calls-for-total-and-complete-shutdown-of-muslims-
entering-the-united-states/.
6
  The Supreme Court upheld a partial stay of E.O. 13769 but did not review the Fourth and Ninth
Circuit’s findings that the travel ban likely violated the Establishment Clause on the merits
because the President issued a subsequent, revised order making the case moot. Trump v.
Hawaii, 138 S.Ct. 37 (Oct. 24, 2017). The Court later upheld a third version of the travel ban
which included additional, non-Muslim majority nations. Trump v. Hawaii, 138 S.Ct. 2392
(2018).
                                                 18
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 19 of 21




       The Siblings also point out that the State Department had renewed their passports without

incident until the Trump Administration, and that the officers reviewing Sara’s request to obtain

passports for her U.S.-born children had no reason to review her status, or the statuses of her four

siblings, in August 2019. Abdellatif claims that the consular officer in Jordan reviewing his

case, Kelly M. McCullum, told him that “many other people were in the same situation, i.e., had

their passports revoked.” (¶ 13).

       The Equal Protection Clause and Establishment Clause claims both fail. Even if the

Siblings have alleged circumstantial evidence of President Trump’s discriminatory intent, they

have not alleged how that intent motivated the State Department’s decision to revoke their

passports. The 2017 Travel Ban and extreme vetting for immigrant visa applicants program

allege discriminatory intent against Muslim and non-white immigrants, but not U.S. passport

holders in the Siblings’ positions. The Department of Justice’s increase in denaturalization cases

may implicate the Siblings, but the government has not moved to strip their citizenship in the

past year since revoking their passports. Furthermore, there is no evidence that the State

Department departed from its established procedure in the FAM when it revoked their passports,

as the Siblings claim, because the version of the FAM that was in force at that time advised

consular officers to consider the duration and character of a claimant’s stay for purposes of

determining residency within the meaning of the CCA.

       The Siblings do not allege any facial discrimination in the statutes which authorize the

State Department to revoke passports. They do not allege that they were treated differently than

similarly situated U.S. passport holders from different racial or ethnic backgrounds who attained

citizenship based on the CCA seeking to renew their passports. The consular officer’s statement

to Abdellatif that she had noticed a pattern of passport stripping at the U.S. Embassy in Jordan,



                                                19
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 20 of 21




where presumably many of the passport holders were of Middle Eastern descent or identified as

Muslim, alleges a rise in passport stripping, but is not enough without accompanying evidence

that the increase was only among Muslim or Middle Eastern populations. Something more is

needed to establish a plausible connection between the alleged intent to discriminate against

Muslims or individuals of Jordanian national origin or race and the Siblings’ passport revocation.

       Discriminatory intent might be sufficiently alleged if there was no other likely

explanation for the consulate staff’s decision to revoke the passports. But reading the Siblings’

selected provisions of the FAM that were in place in 2019 in the most favorable light (when the

alleged discrimination took place) does not credibly show that the State Department’s customary

practice was to confer automatic citizenship on foreign-born children of U.S. citizens as soon as

they are admitted to the United States as legal permanent residents. Therefore, the Court cannot

infer that the decision to revoke the passports was an intentional deviation from established

procedure.

       The FAM provisions emphasized by the Siblings state that there is no minimum or

specific period of time a child must remain in the United States to derive citizenship before the

age of eighteen. This guidance is not incompatible with the other provisions in the FAM advising

consular officers to consider the character and duration of the stay of a person claiming

citizenship based upon the CCA, or the CCA requirement that the claimant be found to be

“residing” in the United States, or have resided there before their eighteenth birthday, in order to

automatically attain citizenship. Far from changing their longstanding practices to strip the

Siblings of their passports in 2019, the State Department issued the 2013 Cable laying out how to

determine residency for the purposes for the CCA to all diplomatic and consular posts six years




                                                 20
        Case 4:20-cv-10340-TSH Document 28 Filed 03/31/21 Page 21 of 21




earlier, during the Obama Administration. (Docket No. 14, Ex. A). Defendants’ motion to

dismiss the First and Fifth Amendment claims is granted.



                                 Count VI: Equitable Estoppel

       Because the Siblings have not established a plausible claim that their passports were

wrongfully revoked in violation of federal law or the U.S. Constitution, they are not entitled to

the equitable relief sought, which includes a court order declaring them to be citizens and

ordering the State Department to return their passports. Accordingly, the Government’s motion

to dismiss Count VI for equitable estoppel is dismissed.



                                           Conclusion

       For the reasons set forth above, Defendants’ Motion to Dismiss (Docket No. 13) is

granted.



SO ORDERED.

                                                                 /s/ Timothy S. Hillman
                                                                 TIMOTHY S. HILLMAN
                                                                 DISTRICT JUDGE




                                                21
